Case 5:19-mj-00368-BMJ Document1 Filed 07/11/19 Page 1 of 18

AO 106 (Rev. 04/10) Application for a Search Warrant

UNITED STATES District Court FJ LED

for the

    
  

      
 

Western District of Oklahoma JUL I] 20
Us AMSUTA REEDER sHiNh) o,

In the Matter of the Search of ) BY. COURT, ist on

(Briefly describe the property to be searched DEP 4

or identify the person by name and address) Case No. M-1 9-5 & & 4 OS” UTY
ATCL cellular telephone, with serial number C2400038C1BYD0000324; )
a Samsung cellular telephone, with IMEI: 356905093843837; ASamsung —)
cellular telephone, Model Galaxy S9+, with a cracked screen )

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

See Attachment A.

 

located in the Western District of Oklahoma , there is now concealed (identify the

person or describe the property to be seized):
See Attachment B.

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
evidence of a crime;
© contraband, fruits of crime, or other items illegally possessed;
om property designed for use, intended for use, or used in committing a crime;
© a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Sections Offense Description
21 U.S.C. § 841(a)(1), See attached Affidavit

21 U.S.C. § 856(a)(1)

The application is based on these facts:
See attached Affidavit of Special Agent Brad Dillahunty, Homeland Security Investigations, which is incorporated

by reference herein.

¥1 Continued on the attached sheet.
O Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

Applicant's s#fnatury

 

Brad Dillahunty, Special Agent

Printed name and title

 

Sworn to before me and signed in my presence.

Date: “Lf high — SO» TF; =

Judge's signature

City and state: Ont ,0 KL BERNARD M. JONES, U.S. hint Judge

Printed name and title

 
Case 5:19-mj-00368-BMJ Document1 Filed 07/11/19 Page 2 of 18

THE UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF OKLAHOMA

IN THE MATTER OF THE SEARCH OF
A TCL CELLULAR TELEPHONE
WITH SERIAL NUMBER

C2400038C 1B YD0000324, A
SAMSUNG CELLULAR TELEPHONE
WITH INTERNATIONAL MOBILE
EQUIPMENT IDENTITY (IMEI)
356905093843837, AND A BLACK
SAMSUNG MODEL GALAXY S9+
CELLULAR TELEPHONE WITH A
CRACKED SCREEN, ALL
CURRENTLY LOCATED IN SECURE
EVIDENCE STORAGE AT THE
HOMELAND SECURITY
INVESTIGATIONS OFFICE IN
OKLAHOMA CITY, OKLAHOMA

Case No.

 

 

 

AFFIDAVIT IN SUPPORT OF AN APPLICATION
FOR A SEARCH WARRANT

I, Brad Dillahunty, Special Agent (SA) of the United States Department of
Homeland Security, Homeland Security Investigations (HSI), being duly sworn, depose
and state as follows:

1. I am an investigative or law enforcement officer of the United States within
the meaning of 18 U.S.C. § 2510(7), and am empowered by law to conduct investigations
of and to make arrests for offenses as set forth in 18 U.S.C. § 2516.

2. I have been employed as a SA with HSI and its predecessor the United

States Customs Service since October 2000. I am currently assigned to the Office of the
Case 5:19-mj-00368-BMJ Document1 Filed 07/11/19 Page 3 of 18

Resident Agent in Charge, Oklahoma City, Oklahoma (RAC/OC). As part of my daily
duties as an HSI Special Agent, I investigate criminal violations of federal law, including
violations of Title 18, United States Code, Section 545, Smuggling Goods into the United
States; Title 22, United States Code, Section 922(g)(5), Alien Illegally or Unlawfully in
the United States; Title 21, United States Code, Section 952, Importation of Controlled
Substances; and Title 21, United States Code, Section 841, Possession with Intent to
Distribute a Controlled Substance (collectively, the “Specified Federal Offenses”).
Additionally, HSI has a memorandum of understanding with the Bureau of Alcohol,
Tobacco, Firearms, and Explosives that allows me to investigate all violations of Title 22,
United States Code, Section 922, including 922(g)(1), Felon in Possession of a Firearm.

3. I have personally participated in this investigation and am familiar with the
information contained in this Affidavit through personal investigation, discussions with
other law enforcement personnel, interviews with witnesses, and review of reports and
other related documentation.

4, The information contained in this Affidavit is submitted for the limited
purpose of establishing probable cause to secure a search warrant for three cellular
telephones: a TCL cellular telephone with serial number C2400038C1BYD0000324
(Subject Phone 1); a Samsung cellular telephone with International Mobile Equipment
Identity (MEI): 356905093843837 (Subject Phone 2); and a black Samsung Model
Galaxy $9+ cellular telephone with a cracked screen (Subject Phone 3); as described

further in Attachment A (physical descriptions) for evidence of violations of 21 U.S.C. §§
2
Case 5:19-mj-00368-BMJ Document 1 Filed 07/11/19 Page 4 of 18

841(a)(1) (manufacturing, possessing, distributing, and selling of controlled substances)
and 856(a)(1) (Maintaining a Drug-Involved Premises).

5. Since this Affidavit is being submitted for the limited purpose of securing a
search warrant, I have not included each and every fact known to me concerning this
investigation. Only those facts which are necessary to establish probable cause to search
a TCL cellular telephone with serial number C2400038C1BYD0000324 (Subject Phone
1); a Samsung cellular telephone with International Mobile Equipment Identity (IMEI):
356905093843837 (Subject Phone 2); and a black Samsung Model Galaxy S9+ cellular
telephone with a cracked screen (Subject Phone 3).

BACKGROUND REGARDING CELLULAR DEVICES

6. Based on my knowledge, training, experience, and the experience of other
law enforcement personnel, I know that individuals who purchase and/or distribute
controlled substances utilize cellular telephones to communicate to potential buyers and
suppliers to set up meeting locations and times, and to discuss quantities and prices.
These communications are done via person-to-person telephone calls, text messages,
voicemail, mobile applications such as Facebook messenger, Whatsapp, and Snapchat,
and other person-to-person communication services that may be used with the telephones
data services. I also know that these individuals, if the cellular telephone has the ability,
often take photographs of their controlled substances, the proceeds from the sale of
controlled substances and of other conspirators/buyers. These photographs are often

taken and stored on their mobile devices such as telephones and tablets.
3
Case 5:19-mj-00368-BMJ Document 1 Filed 07/11/19 Page 5 of 18

7. Based on my knowledge, training, experience, and the experience of other
law enforcement personnel, I know that Subject Phone 1, an TCL cellular telephone;
Subject Phone 2, a Samsung cellular telephone; and Subject Phone 3, a Samsung
cellular telephone, have the ability to communicate via person-to-person telephone calls,
text messages and/or voicemail. I also know that these Subject Phones have the
capability to access the Internet, thus allowing the user to communicate via email,
websites, and mobile applications. I have also observed the Subject Phones each to have
a camera.

FACTUAL BACKGROUND

8. Based on the foregoing information, Lacy Dawn Money (Money)
committed crimes in violation of 21 U.S.C. §§ 841(a)(1) and 856(a)(1), and evidence of
those crimes will be found on the Subject Phones.

9. On June 6, 2019, the Oklahoma City Police Department (OCPD) received
information from a confidential informant (CI) that a large quantity of methamphetamine
would be delivered to the parking lot of the Taco Bell restaurant located at 7101 South
May Avenue, Oklahoma City, Oklahoma. The CI stated the methamphetamine would be
delivered in the early evening by a white female driving a white Kia. The CI had not
previously cooperated with the OCPD officers involved with the instant case, however,
other information the CI provided earlier in the day had been corroborated. Additionally,
the CI] was not compensated for cooperating but hoped cooperation would be taken into

consideration in relation to a pending legal matter.
4
Case 5:19-mj-00368-BMJ Document1 Filed 07/11/19 Page 6 of 18

10. On June 6, 2019, at approximately 6:10 p.m., investigators established
surveillance observing the Taco Bell and its parking lot located at 7101 South May,
Oklahoma City, Oklahoma.

11. At approximately 6:20 p.m., investigators observed a white Kia pull into the
Taco Bell parking lot driven by a white female. The white Kia then drove around the
building and stopped at the exit. Investigators did not observe any other white Kia in the
parking lot at this time.

12. OCPD officers in marked patrol vehicles approached the vehicle and made
contact with the driver, who identified herself as Lacy Dawn MONEY. MONEY refused
to give consent to search the vehicle. OCPD Sergeant Ryan Keever and his narcotics
detector dog (NDD) Ronin were called to the scene. Sgt. Keever and Ronin are certified
through the Oklahoma Council on Law Enforcement Training (CLEET) as a narcotics
detection team until September 2019. They are certified to detect the odor of
methamphetamine, marijuana, cocaine, and heroin. The NDD was used to perform a free
air sniff around the outside of the Kia. The NDD alerted to the odor of narcotics emitting
from the vehicle. During a search of the vehicle, investigators located a cardboard box on
the front passenger seat containing four plastic bags of a white crystalline substance. The
substance had a total weight of approximately 3.5 kilograms and field tested positive for
methamphetamine. Based on my training and experience, I know this quantity of
methamphetamine is consistent with distribution. The Subject Phones were also located

inside the Kia.
Case 5:19-mj-00368-BMJ Document1 Filed 07/11/19 Page 7 of 18

13. I identified myself to MONEY and asked if she would speak with me.
MONEY stated that she did not want to speak with me.

14. On June 11, 2019, this Court issued a criminal complaint against
MONEY for violating 21 U.S.C. § 841(a)(1) by knowingly and intentionally
possessing with intent to distribute more than 500 grams of a substance or mixture
containing a detectable amount of methamphetamine, its salts, isomers, or salts of its
isomers, a Schedule II controlled substance. See Case No. M-19-319-SM (Doc. 1).

15. On June 14, 2019, MONEY was arrested at her residence where law
enforcement, executing a search warrant, discovered approximately 452 grams of a
substance that field-tested positive for methamphetamine.

16. On July 2, 2019, MONEY was charged in a three count indictment. See
CR-19-198-D (Doc. 15). In Count 1, MONEY is charged with possessing with intent
to distribute 500 grams or more of a mixture or substance containing a detectable
amount of methamphetamine, its salts, isomers, or salts of its isomers, a Schedule II
controlled substance, in violation of Title 21, United States Code, Section 841(a)(1),
the penalty for which is found at Title 21, United States Code, Section 841(b)(1)(A).
In Count 2, MONEY is charged with possessing with intent to distribute 50 grams or
more of a mixture or substance containing a detectable amount of methamphetamine,
its salts, isomers, or salts of its isomers, a Schedule IJ controlled substance, in violation
of Title 21, United States Code, Section 841(a)(1), the penalty for which is found at

Title 21, United States Code, Section 841(b)(1)(B). Finally, in Count 3, MONEY is
6
Case 5:19-mj-00368-BMJ Document 1 Filed 07/11/19 Page 8 of 18

charged with using and maintaining a place for the purpose of distributing
methamphetamine, a Schedule II controlled substance, in violation of Title 21, United
States Code, Section 856(a)(1), the penalty for which is found at Title 21, United
States Code, Section 856(b).
ELECTRONIC STORAGE AND FORENSIC ANALYSIS

17. Based on my knowledge, training, and experience, I know that electronic
devices can store information for long periods of time. Similarly, things that have
been viewed via the Internet are typically stored for some period of time on the device.

This information can sometimes be recovered with forensics tools.

18. Forensic evidence. As further described in Attachment B, this
application seeks permission to locate not only electronically stored information that
might serve as direct evidence of the crimes described on the warrant, but also forensic
evidence that establishes how the Subject Phones were used, the purpose of their use,
who used them, and when. There is probable cause to believe that this forensic

electronic evidence might be on the Subject Phones because:

a. Data on the storage medium can provide evidence of a file that was
once on the storage medium but has since been deleted or edited, or
of a deleted portion of a file (such as a paragraph that has been

deleted from a word processing file).
Case 5:19-mj-00368-BMJ Document1 Filed 07/11/19 Page 9 of 18

b. Forensic evidence on a device can also indicate who has used or
controlled the device. This “user attribution” evidence is analogous
to the search for “indicia of occupancy” while executing a search

warrant at a residence.

c. A person with appropriate familiarity with how an electronic device
works may, after examining this forensic evidence in its proper
context, be able to draw conclusions about how electronic devices

were used, the purpose of their use, who used them, and when.

d. The process of identifying the exact electronically stored information
on a storage medium that are necessary to draw an accurate
conclusion is a dynamic process. Electronic evidence is not always
data that can be merely reviewed by a review team and passed along
to investigators. Whether data stored on a computer is evidence may
depend on other information stored on the computer and the
application of knowledge about how a computer behaves. Therefore,
contextual information necessary to understand other evidence also

falls within the scope of the warrant.

e. Further, in finding evidence of how a device was used, the purpose of
its use, who used it, and when, sometimes it is necessary to establish

that a particular thing is not present on a storage medium.
8
Case 5:19-mj-00368-BMJ Document1 Filed 07/11/19 Page 10 of 18

19. Nature of examination. Based on the foregoing, and consistent with
Rule 41(e)(2)(B), the warrant I am applying for would permit the examination of the
devices consistent with the warrant. The examination may require authorities to
employ techniques, including but not limited to computer-assisted scans of the entire
medium of each device, that might expose many parts of each device to human

inspection in order to determine whether it is evidence described by the warrant.

20. | Manner of execution. Because this warrant seeks only permission to
examine devices already in law enforcement’s possession, the execution of this
warrant does not involve the physical intrusion onto a premises. Consequently, I
submit there is reasonable cause for the Court to authorize execution of the warrant at

any time in the day or night.
Case 5:19-mj-00368-BMJ Document1 Filed 07/11/19 Page 11 of 18

CONCLUSION

21. Based on the above facts, [ believe probable cause exists, to search a TCL
cellular telephone with serial number C2400038C1BYD0000324 (Subject Phone 1); a
Samsung cellular telephone with International Mobile Equipment Identity (IMEI):
356905093843837 (Subject Phone 2); and a black Samsung Model Galaxy S9+ cellular
telephone with a cracked screen (Subject Phone 3), all described in Attachment A,
authorizing the seizure of the items described in Attachment B, which constitute
evidence, fruits, instrumentalities, and other items related to possession with intent to

distribute controlled substances. Therefore, it is respectfully requested this Court issue a

Special Agent Brad ie

U.S. Department of Homeland Security
Homeland Security Investigations

search watrant.

SUBSCRIBED and SWORN before me this _ \\ day of July, 2019.

«Ose M. JONES Te

United States Magistrate Judge
Western District of Oklahoma

 

10
Case 5:19-mj-00368-BMJ Document1 Filed 07/11/19 Page 12 of 18

ATTACHMENT “A”
Items to be searched

Subject Phone 1. TCL cellular telephone with serial number C2400038C1B YD0000324.

2 epee
hg

oe

 
Case 5:19-mj-00368-BMJ Document1 Filed 07/11/19 Page 13 of 18

 
Case 5:19-mj-00368-BMJ Document 1 Filed 07/11/19 Page 14 of 18

Subject Phone 2. Samsung cellular telephone with IMEI 356905093843837.

 
Case 5:19-mj-00368-BMJ Document1 Filed 07/11/19 Page 15 of 18

 

BAP
Case 5:19-mj-00368-BMJ Document 1 Filed 07/11/19 Page 16 of 18

Subject Phone 3. Black Samsung Model Galaxy $9+ cellular telephone with cracked screen.

 

BAD
Case 5:19-mj-00368-BMJ Document1 Filed 07/11/19 Page 17 of 18

 

 

 

 

 

 

BAD
Case 5:19-mj-00368-BMJ Document 1 Filed 07/11/19 Page 18 of 18

ATTACHMENT B

All records on the devices described in Attachment A that relate to violations of Title 21,
U.S.C. §§ 841 and 856(a)(1) including, but not limited to:

1.

2.

Lists of customers and related identifying information;

Types, amounts, and prices of controlled substances as well as dates, places, and
amounts of specific transactions;

Any information related to sources of controlled substances (including names,
addresses, phone numbers, emails, notes or any other identifying information);

Communications regarding controlled substance offenses;

All bank records, checks, credit card bills, account information, and other
financial records;

Evidence related to the possession, use, storage, or purchase of any vehicles, vessels,
or other items that could be used as a means of transporting controlled substances;

Evidence, including geolocation records, related to locations used as meeting places,
places used to store proceeds, instrumentalities, controlled substances, firearms
possessed or used in the furtherance of drug trafficking, or other contraband;

Phone call records (incoming, outgoing, missed calls), voicemail, text messages
(mms/sms/picture/video/etc.), emails, video chats, direct messaging, encoded
messaging, mobile applications, and all other forms of communication that could be
utilized to plan and discuss the transportation, packaging, distribution, sale, or
concealment of controlled substances or drug proceeds;

Evidence of user attribution showing who used or owned the Subject Phones at the
time the things described in this warrant were created, edited, or deleted, such as
logs, phonebooks, saved usernames, passwords, documents, and browsing history;

10. Any digital data or material including video, audio, and still photography, lists,

notes, and other text data relating to the distribution of controlled substances; and

11. Call history, contact name and numbers, voice and text messages, emails, pictures,

videos, and/or other electronic data relating to drug activity.

2D
